Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16 and 17, as drafted and despite applicants’ response, the claims do not appear to read correctly.  It would seem that the primer, filler, topcoat, basecoat, etc. comprises the polyisocyanate.  Furthermore, in view of the method of claim 14, which produces an admixed composition comprising the polyisocyanate composition and a binder composition, it is unclear how to interpret the claimed polyisocyanate component of claims 16 and 17.  It is unclear how applicants’ amendment and response have addressed the issue raised by the examiner.  The claim language continues to be ambiguous and difficult to understand.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3, 6-8, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 12 of 16/647,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed methods are deemed to be obvious in view of the copending claim set drawn to compositions comprising polyisocyanate, solvent, the claimed silyl ester, phenolic components, and Lewis acids, wherein the silyl ester of the respective claim sets are used in overlapping amounts.  The instantly claimed method merely requires mixing the aforementioned components, and the position is taken that one in possession of the composition would have been in possession of such methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-26962 A in view of WO 2013/060809 A2.
	JP 2004-26962 disclose polyisocyanate mixtures, suitable for producing coatings through reaction with polyols and having improved storage stability, comprising polyisocyanates, solvent, and silyl phosphate ester.  The polyisocyanates may be derived from (cyclo)aliphatic diisocyanates; contain such groups as isocyanurate groups, biuret groups, and allophanate groups; and have isocyanate contents overlapping the claimed range.  The disclosed silyl phosphate ester corresponds to that claimed and is used in amounts that overlap those claimed.  See paragraphs [0004], [0005], [0008], [0009], [0010], [0019]-[0021], and [0024]-[0027] within the provided translation.
7.	Though the primary reference discloses within paragraph [0022] of the translation that the invention improves storage stability by suppressing reaction with active hydrogen compounds, such as moisture, the reference fails to specifically refer to the reduction of flocculation and/or precipitation.  Still, the presence and reaction of water within polyisocyanate compositions was known to cause these storage stability problems.  This is supported by the teachings within WO 2013//060809 (see for example the text at the bottom of the first translated description page and disclosures pertaining to the presence and removal of water throughout the secondary reference). Accordingly, in order to prevent such problems, the position is taken that it would have been obvious to practice the method of the primary reference, which teaches the control/removal of water from solvent-containing polyisocyanate compositions.  Given .
8.	Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-26962 A in view of WO 2013/060809 A2 and further in view of WO 2005/089085 A2.
	JP 2004-26962 disclose polyisocyanate mixtures, suitable for producing coatings through reaction with polyols and having improved storage stability, comprising polyisocyanates, solvent, and silyl phosphate ester.  The polyisocyanates may be derived from (cyclo)aliphatic diisocyanates; contain such groups as isocyanurate groups, biuret groups, and allophanate groups; and have isocyanate contents overlapping the claimed range.  The disclosed silyl phosphate ester corresponds to that claimed and is used in amounts that overlap those claimed.  See paragraphs [0004], [0005], [0008], [0009], [0010], [0019]-[0021], and [0024]-[0027] within the provided translation.
9.	Though the primary reference discloses within paragraph [0022] of the translation that the invention improves storage stability by suppressing reaction with active hydrogen compounds, such as moisture, the reference fails to specifically refer to the reduction of flocculation and/or precipitation.  Still, the presence and reaction of water within polyisocyanate compositions was known to cause these storage stability problems.  This is supported by the teachings within WO 2013//060809 (see for example the text at the bottom of the first translated description page and disclosures pertaining to the presence and removal of water throughout the secondary reference). Accordingly, in order to prevent such problems, the position is taken that it would have 
10.	Regarding the incorporation of the claimed phenolic and catalyst compounds within the polyisocyanate mixture, the position is taken that the incorporation of such compounds within a polyisocyanate-containing hardener (curative) was known at the time of invention, as evidenced by the teachings within page 3, lines 15+ and the additional supporting disclosures within pages 5, 10, and 11 of WO 2005/089085.  Accordingly, the position is taken that it would have been obvious to incorporate these components for their recognized stabilizing and catalytic functions within the polyisocyanate composition of the primary reference.
11.	Applicants’ response has been considered; however, the prior art rejections have been maintained for the following reasons.  Firstly, applicants’ arguments fail to appreciate and adequately address the fact that the composition of the reference is specifically disclosed to have improved storage stability and the examiner’s rationale concerning flocculation and precipitation.  Secondly, though applicants have referred to their series 4 and 5 examples, these examples are not commensurate in scope with the claims in terms of components and component amounts.  It is well established that any showing of unexpected results must be commensurate in scope with the claims.  In re Greenfield, 197 USPQ 227.  A cursory review of the argued examples, relative to the claims, is sufficient to establish that this tenet has not been satisfied.  There is insufficient evidence of record to establish anything unexpected for the full scope of the .  	
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13. 	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765